 Case 2:21-cv-01764-RAO Document 10 Filed 03/26/21 Page 1 of 1 Page ID #:28

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        2:21-cv-01764-RAO                                           Date: March 26, 2021
Title           Orlando Garcia v. Plamex Investment, LLC



Present: The Honorable:        Rozella A. Oliver, United States Magistrate Judge


                Donnamarie Luengo                                           N/A
                  Deputy Clerk                                    Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     N/A                                                  N/A


Proceedings: (IN CHAMBERS)             ORDER TO SHOW CAUSE

       This action was filed on February 25, 2021 by Orlando Garcia (“Plaintiff) against Plamex
Investment, LLC (“Defendant”). On March 25, 2021 Defendant filed an ANSWER to
Complaint. Plaintiff has not yet filed the required proof of service of the Summons and
Complaint (See L.R. 73-2.2).

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before April 2, 2021:

                 Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                   :
                                                                    Initials of Preparer   dl



CV-90 (03/15)                           Civil Minutes – General                                 Page 1 of 1
